70361: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-22805: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70361


Short Caption:IN RE: DISCIPLINE OF LIBORIUS AGWARA-CONFIDENTIAL-Classification:Bar Matter - Discipline - Petition


Related Case(s):70360


Lower Court Case(s):NONECase Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State Bar of NevadaStephanie A. Tucker Barker
							(State Bar of Nevada/Las Vegas)
						


RespondentLiborius I. AgwaraWilliam B. Terry
							(William B. Terry, Chartered)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/16/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/11/2016Filing FeeFiling Fee Waived. Bar Matter.


05/11/2016Petition/BarFiled Petition/Temporary Suspension. Petition for Temporary Suspension pursuant to Supreme Court Rule 102(4).16-14703




05/16/2016MotionFiled Respondent's Request for Two Week Period of Time to Respond to the Petition for Temporary Suspension pursuant to Supreme Court Rule 102(4).16-15261




05/18/2016Order/ProceduralFiled Order Granting Motion. Agwara shall have until may 31, 2016, to file and serve any response.16-15640




06/01/2016Petition/BarFiled Opposition to Petition for Temporary Suspension pursuant to Supreme Court Rule 102(4).16-17047




07/22/2016Order/Dispositional BarFiled Order Granting in Part and Denying in Part Petition for Temporary Suspension. Fn1[This matter was originally docketed as confidential. Since we are granting the petition in part, this matter is now open to the public. EN BANC16-22805




07/22/2016Notice/IncomingFiled Notice Notice of Service to the Courts re: Order Granting in Part and Denying in Part Petition for Temporary Suspension16-22935